                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

    JASON L. ROPER,                                         )
                                                            )
                    Petitioner,                             )
                                                            )
             v.                                             )            No. 1:21-CV-71 CDP
                                                            )
    BILL STANGE1,                                           )
                                                            )
                    Respondent.                             )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on petitioner’s application for writ of habeas corpus. After

review of the application for writ, the Court will transfer this case to the United States District

Court for the Western District of Missouri in the interest of justice.

         Petitioner, a Missouri state prisoner, seeks “injunctive relief” to vacate all state criminal

charges against him in State v. Roper, No. 03CR72726-01(5th Judicial Circuit, Buchanan County

Court). He seeks “immediate release” from confinement because of his alleged unlawful

conviction. Although styled as a civil action seeking injunctive relief, petitioner’s request for

release from confinement can only be interpreted as an action brought pursuant to habeas corpus.

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

         Because petitioner is “in custody pursuant to the judgment of a State court,” he may obtain

habeas relief only pursuant to 28 U.S.C. § 2254. See Crouch v. Norris, 251 F.3d 720, 722-23 (8th

Cir. 2001) (holding that even if state prisoner is challenging the manner in which his sentence is




1
 Petitioner has named as respondent the State of Missouri. The proper respondent for a prisoner currently in custody
pursuant to a state court judgment is the state officer having custody of the applicant. See 28 U.S.C. § 2254, Rule 2(a).
Bill Stange, Warden of Southeast Correctional Center, is the proper respondent. As such, the Court will instruct the
Clerk of Court to change the docket to reflect the proper respondent in this action brought pursuant to 28 U.S.C. §
2254.



            Case 5:21-cv-06068-GAF Document 4 Filed 06/08/21 Page 1 of 3
being executed, his claim for habeas relief is under § 2254, not § 2241); see also Wayne v. Mo. Bd.

of Prob. and Parole, 83 F.3d 994, 995 (8th Cir. 1996) (analyzing challenge to parole decision

under § 2254). The Court will construe plaintiff’s petition, therefore, as a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. E.g., United States v. Farley, 971 F. Supp. 184, 185 (E.D.

Pa. 1997) (habeas petitioners may not circumvent AEDPA’s requirements through creative titling

of their petitions).

        Petitioner is incarcerated in the Eastern District of Missouri. Petitioner’s conviction,

however, arose in the Western District of Missouri, in Buchanan County.2 The Eastern District of

Missouri and the Western District of Missouri both have jurisdiction over the petition. See 28

U.S.C. § 2241(d). In an instance such as this, the Court may transfer the petition to the Western

District “in furtherance of justice . . .” Id. Additionally, the Court has entered an administrative

order stating that, absent any unusual circumstances any habeas petition challenging a conviction

or sentence arising out of a proceeding in the Western District of Missouri should be transferred

to that district. In re Business of the Court, January 27, 1986. As a result, the Court will order that

this case be transferred to the United States District Court for the Western District of Missouri.

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis [ECF

#3] will be held in abeyance pending ruling by the United States District Court for the Western

District Court of Appeals.




2
 Petitioner is contesting his conviction and sentence in State v. Roper, No. 03CR72726-01 (5th Judicial Circuit,
Buchanan County Court). He states that he filed an appeal of his sentence in State v. Roper, No. WD64673
(Mo.Ct.App.2006). Additionally, petitioner claims that he filed two motions for post-conviction relief in Roper v.
State, No. 14BU-CV00900 (5th Judicial Circuit, Buchanan County Court) and Roper v. State, No. 20BU-CV00498
(5th Judicial Circuit, Buchanan County Court). It appears from Missour.Case.Net that petitioner also filed two state
applications for writ of habeas corpus, Roper v. Dormire, No. 08AC-CC00048 (19th Judicial Circuit, Cole County
Court) and Roper v. Dormire, No. WD69930 (Mo.Ct.App.2008).
                                                         2
            Case 5:21-cv-06068-GAF Document 4 Filed 06/08/21 Page 2 of 3
       IT IS FURTHER ORDERED that the Clerk shall change the respondent’s name on the

docket from the State of Missouri to Bill Stange in accordance with Rule 2(a) of the Rules

Governing Section 2254 Cases in the United States District Court.

       IT IS FURTHER ORDERED that the Clerk of Court shall TRANSFER this action

brought pursuant to 28 U.S.C. § 2254 to the United States District Court for the Western District

of Missouri in furtherance of justice. See 28 U.S.C. § 2241(d).

       IT IS FURTHER ORDERED that no certificate of appealability shall issue in this matter.

       Dated this 8th day of June, 2021.



                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE




                                                3
          Case 5:21-cv-06068-GAF Document 4 Filed 06/08/21 Page 3 of 3
